DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhan John Cao (Reg. No. L1167) on 02/07/2022.

The application has been amended as follows:

1. (Currently Amended) A method for setting a link priority, applied to a server, wherein the method comprises:
calculating an average latency of each of a plurality of links between the server and a storage device, including
detecting a latency fluctuation value of each link; and

determining a latency interval to which the average latency of each link belongs, wherein at least two consecutive latency intervals are preset in the server, each latency interval represents a range of an average latency, a priority is set for each latency interval, and for latency intervals of adjacent priorities, a minimum latency value of a latency interval of a lower priority is greater than a maximum latency value of a latency interval of a higher priority; 
determining a priority of each link based on a priority of the latency interval to which the average latency of each link belongs; and
selecting one or more links with a highest priority for data transmission, wherein the data is transmitted using the selected one or more links.

4. (Currently Amended) The method according to claim 1, wherein the calculating an average latency of each of a plurality of links between the server and a storage device comprises:   
obtaining 
    PNG
    media_image1.png
    19
    37
    media_image1.png
    Greyscale
;
determining an average value of the latencies of the n I/O requests transmitted over each link; and
     determining the average value of the latencies of the n I/O requests transmitted over each link as the average latency of each link.

6. (Currently Amended) A server, comprising:
a memory storing instructions; and
a processor coupled to the memory to execute the instructions to: 
calculate an average latency of each of a plurality of links between the server and a storage device, including
detecting a latency fluctuation value of each link; and
calculating the average latency of each of the plurality of links between the server and the storage device when a latency fluctuation value of at least one of the plurality of links is greater or equal to a preset threshold;
determine a latency interval to which the average latency of each link belongs, wherein at least two consecutive latency intervals are preset in the server, each latency interval represents a range of an average latency, a priority is set for each latency interval, and for latency intervals of adjacent priorities, a minimum latency value of a latency interval of a lower priority is greater than a maximum latency value of a latency interval of a higher priority; 
determine a priority of each link based on a priority of the latency interval to which the average latency of each link belongs; and
select one or more links with a highest priority for data transmission, wherein the data is transmitted using the selected one or more links.

9. (Currently Amended) The server according to claim 6, wherein when performing the operation of calculating an average latency of each of a plurality of links between the 
obtain 
    PNG
    media_image1.png
    19
    37
    media_image1.png
    Greyscale
;
determine an average value of the latencies of the n I/O requests transmitted over each link; and
determine the average value of the latencies of the n I/O requests transmitted over each link as the average latency of each link.

11. (Currently Amended) A non-transitory computer readable storage medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
calculating an average latency of each of a plurality of links between a server and a storage device, including
detecting a latency fluctuation value of each link; and
calculating the average latency of each of the plurality of links between the server and the storage device when a latency fluctuation value of at least one of the plurality of links is greater or equal to a preset threshold;
determining a latency interval to which the average latency of each link belongs, wherein at least two consecutive latency intervals are preset in the server, each latency interval represents a range of an average latency, a priority is set for each latency interval, and for latency intervals of adjacent priorities, a minimum latency value of a latency interval of a lower priority is greater than a maximum latency value of a latency interval of a higher priority; 

selecting one or more links with a highest priority for data transmission, wherein the data is transmitted using the selected one or more links.

14. (Currently Amended) The non-transitory computer readable storage medium according to claim 11, wherein the calculating an average latency of each of a plurality of links between the server and a storage device comprises:
obtaining 
    PNG
    media_image1.png
    19
    37
    media_image1.png
    Greyscale
;
determining an average value of the latencies of the n I/O requests transmitted over each link; and
determining the average value of the latencies of the n I/O requests transmitted over each link as the average latency of each link.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Examiner has fully considered the Applicant’s arguments and amendments filed on 10/18/2021 and found them to be persuasive. The Examiner finds the claimed invention to be patentably distinct from the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MENG VANG/Primary Examiner, Art Unit 2457